Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on January 12, 2022 has been entered. Claims 1,  12 – 13, 16 – 17, 19, 21, 36, 40, 47 and 54 have been amended. Claims 14 – 15, 34 – 35, 50 – 51 and 56 have been canceled. No claims have been added. Claims 1 – 13, 16 – 33, 36 – 49, 52 – 55 and 57 – 59 are still pending in this application, with claims 1, 21, 40, 47 and 54 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 10, 12 – 13, 16 - 19, 21 – 30, 32 – 33, 36 – 49, 52 – 55 and 57 – 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulth (European Patent Application Publication EP 3 388 999, IDS), in view of Yanagi et al. (US Patent Application Publication 2020/0279113, IDS), hereinafter referred as Yanagi.

abstract, [0006]), comprising: 
obtaining image information of one or more goods objects on at least one target electronic shelf among a plurality of electronic shelves in a network ([0060], capturing image information associated with one or more goods objects; [0056] mentioned about shelves); and 
performing first communicating with a server for controlling the electronic shelves in the network according to either or both of the image information and feature information associated with the one or more goods objects ([0080, 0082], transfer captured image to processing means 485 to process; [0079], processing means 485 is a server), wherein the feature information is extracted from the image information ([0080], label feature information is extracted from label image), and the first communicating comprises wirelessly transmitting either or both of the image information and the feature information associated with the one or more goods objects to the server ([0078], mentioned wireless connection).  
However, Hulth fails to explicitly disclose the method further comprising pairing the electronic device to the at least one target electronic shelf among the electronic shelves registered to the network by obtaining identification information of the at least one target electronic shelf according to a captured image of the at least one target electronic shelf and communicating with the server according to the identification information of the at least one target electronic shelf to enable the server searches the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf.  
abstract, [0013]). In addition, Yanagi discloses the method comprising pairing the electronic device to the at least one target electronic shelf among the electronic shelves registered to the network ([0107 – 108], pattern matching with pre-registered pattern) by obtaining identification information of the at least one target electronic shelf according to a captured image of the at least one target electronic shelf ([0107 – 108], shape and color for identifying) and communicating with the server according to the identification information of the at least one target electronic shelf to enable the server ([0103], server and network) searches the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf ([0107 – 108], pattern matching is to search the electronic shelves patterns registered in the network server/ computer to match the identification information; also see Figs. 21 and 26, [0200, 0240]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and pairing the electronic device to the at least one target electronic shelf among the electronic shelves registered to the network by obtaining identification information of the at least one target electronic shelf according to a captured image of the at least one target electronic shelf and communicating with the server according to the identification information of the at least one target electronic shelf to enable the server searches the electronic shelves registered to the network for the at least one target electronic shelf 

Regarding claim 2 (depends on claim 1), Hulth disclosed the method wherein the first communicating enables the server to set display information to be displayed by the at least one target electronic shelf according to the feature information associated with the one or more goods objects ([0065 – 0068, 0080], set a visual representation display).  

Regarding claim 3 (depends on claim 1), Hulth disclosed the method wherein the first communicating further comprises wirelessly receiving first display setting information related to the feature information associated with the one or more goods objects from the server ([0065 – 0068, 0079 - 0080], display in user device 450 received from server 485).  

Regarding claim 4 (depends on claim 3), Hulth disclosed the method wherein the first display setting information associated with the one or more goods objects comprises at least one position information and goods information associated with the one or more goods objects ([0075 – 0076, 0087 – 0088]).  

Regarding claim 5 (depends on claim 3), Hulth disclosed the method further comprising: performing first communicating with the server about the first display setting information associated with the one or more goods objects ([0065 – 0068, 0080]).

However, in a similar field of endeavor Yanagi discloses a method for processing goods objects on shelf (abstract, [0013]). In addition, Yanagi discloses the method wherein the obtaining second display setting information according to the first display setting information associated with the one or more goods objects received from the server ([0133 - 0134, 0267 – 0271], obtain manual shelf label setting (second display setting) according to autonomous setting (first display setting)); performing second communicating with the server about the second display setting information associated with the one or more goods objects, wherein the second communicating comprises wirelessly transmitting the second display setting information associated with the one or more goods objects to the server ([0103], computer can communicate with a server for this process). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and obtaining second display setting information according to the first display setting information associated with the one or more goods objects received from the server; performing second communicating with the server about the second display setting 

Regarding claim 6 (depends on claim 5), Yanagi further discloses the method wherein the second display setting information comprises position adjustment information associated with at least one of the one or more goods objects ([0273 - 0279]).  

Regarding claim 7 (depends on claim 6), Yanagi further discloses the method wherein the position adjustment information is determined according to an input from a user of the electronic device ([0269 - 0279]).  

Regarding claim 8 (depends on claim 4), Hulth fails to explicitly disclose the method further comprising performing a confirmation process for confirming whether the goods information of first display setting information associated with the one or more goods objects is correct or not.  
However, in a similar field of endeavor Yanagi discloses a method for processing goods objects on shelf (abstract, [0013]). In addition, Yanagi discloses the method wherein performing a confirmation process for confirming whether the goods information of first display setting information associated with the one or more goods objects is [0267 – 0271, 0346], user confirms if position is not correct, a manual label position is inputted by user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and performing a confirmation process for confirming whether the goods information of first display setting information associated with the one or more goods objects is correct or not. The motivation for doing this is that the incorrectness of first display setting can be modified so that the display is more accurate.

Regarding claim 9 (depends on claim 8), Yanagi further disclosed the method wherein the confirmation process comprises obtaining confirmation information according to an input received from a user of the electronic device ([0267 – 0271]).  

Regarding claim 10 (depends on claim 8), Yanagi further disclosed the method further comprising performing a correction process for correcting the goods information of the first display setting information 41File: 089967usfassociated with the one or more goods objects when the goods information of the first display setting information associated with the one or more goods objects is not correct ([0267 - 0279]).  

Regarding claim 12 (depends on claim 10), Hulth disclosed the method wherein the correction process comprises: obtaining identification information of the one or more goods objects according to a second captured image ([0060], a sequence of images, thus id can be in a second image) of the one or more goods objects ([0063], id, barcode); and communicating with the server according to the identification information ([0080, 0082], transfer captured image to processing means 485 to process).  

Regarding claim 13 (depends on claim 12), Hulth disclosed the method wherein the second captured image of the one or more goods objects comprises code information indicating the identification information of the one or more goods objects ([0063], id, barcode).  

Regarding claim 16 (depends on claim 1), Yanagi fails to explicitly disclose the method wherein the first captured images comprise code information indicating identification information of the at least one target electronic shelf.  
However, Yanagi discloses the captured images comprise shape and color information indicating identification information of the at least one target electronic shelf ([0107 – 108]). Yanagi discloses the captured images comprise code information indicating identification information for a product ([0083]).
Using code to identify an item were known to the art.
One of ordinary skill in the art could have substitute the shape and color for code as identification information of the at least one target electronic shelf, and the results of the substitution were predictable (KSR scenario B, Simple substituting of one known elements for another to obtain predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth in view of Yanagi, and comprise code information indicating identification information of the at 

Regarding claim 17 (depends on claim 1), Hulth disclosed the method wherein a step of obtaining the image information of the one or more goods objects comprises: obtaining at least one captured image of the one or more goods objects on the at least one target electronic shelf ([0060], capturing image information associated with one or more goods objects; [0056] mentioned about shelves).  

Regarding claim 18 (depends on claim 1), Hulth disclosed the method further comprising transmitting the image information to the server without extracting the feature information ([0080, 0082], transfer captured image to processing means 485 to process).  

Regarding claim 19 (depends on claim 17), Hulth discloses the method further comprising: capture image with the feature information associated with the one or more goods objects; and transmitting the captured image to the server to perform an image processing to obtain the feature information ([0080]).
However, Hulth fails to explicitly disclose the method further comprising: performing an image processing on the at least one captured image to obtain the feature information associated with the one or more goods objects; and transmitting the feature information to the server.

There had been a finite number of identified, predictable potential solutions to the recognized need or problem to perform a process in one machine or the other in a client server network system.
1) perform a process in client machine;
2) perform the process in server machine;
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success to perform a feature extraction in client machine, and transmitting the feature information to the server (KSR scenario E, Obvious to try).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and performing an image processing on the at least one captured image to obtain the feature information associated with the one or more goods objects; and transmitting the feature information to the server. The motivation for doing this is that the burden in server side can be reduced.

Regarding claim 21, Hulth discloses an operating method with goods information applicable to a server ([0079], mentioned server) for controlling a plurality of electronic shelves in a network (abstract, [0006]), comprising: 
[0078], mentioned wireless connection) receiving, from an electronic device, either or both of image information of one or more good objects on the at least one target electronic shelf and feature information associated with the goods objects on the at least one target electronic shelf among the electronic shelves, wherein the feature information is extracted from the image information ([0080, 0082], transfer captured image to processing means 485 to process); 
obtaining recognition information according to the feature information associated with the one or more goods objects ([0080, 0082], recognize object based on extracted label (feature) information); and 
performing a display setting process for setting display information to be displayed by the at least one target electronic shelf according to the recognition information ([0065 – 0068, 0080], set a visual representation display).  
However, Hulth fails to explicitly disclose the method further comprising pairing an electronic device to at least one target electronic shelf among the electronic shelves registered to the network by communicating with the electronic device to obtain identification information of at least one target electronic shelf and searching the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf.  
However, in a similar field of endeavor Yanagi discloses a method for processing goods objects on shelf (abstract, [0013]). In addition, Yanagi discloses the method comprising pairing an electronic device to at least one target electronic shelf among the electronic shelves registered to the network ([0107 – 108], pattern matching with pre-registered pattern) by communicating with the electronic device ([0103], communicating to a server) to obtain identification information of at least one target electronic shelf and searching the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf ([0107 – 108], pattern matching is to search the electronic shelves patterns registered in the network server/ computer to match the identification information; also see Figs. 21 and 26, [0200, 0240]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and pairing an electronic device to at least one target electronic shelf among the electronic shelves registered to the network by communicating with the electronic device to obtain identification information of at least one target electronic shelf and searching the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf. The motivation for doing this is that the target shelf can be easily found.

Regarding claim 22 (depends on claim 21), Hulth disclosed the method wherein the display setting process comprises: obtaining first display setting information according to the recognition information, and44File: 089967usf communicating with the at least one target electronic shelf according to the first display setting information ([0065 – 0068, 0080], set a visual representation display).  

Regarding claim 23 (depends on claim 22), Hulth disclosed the method wherein the first display setting information associated with the one or more goods objects comprises [0075 – 0076, 0087 – 0088]).  

Regarding claim 24 (depends on claim 22), Hulth disclosed the method wherein the display setting process comprises wirelessly communicating with the electronic device according to the first display setting information ([0065 – 0068, 0079 - 0080], display in user device 450 received from server 485).  

Regarding claim 25 (depends on claim 24), Hulth disclosed the method wherein a step of wirelessly communicating with the electronic device according to the first display setting information comprises: transmitting the first display setting information to the electronic device ([0065 – 0068, 0079 - 0080], display in user device 450 received from server 485).  

Regarding claims 26 – 30, 32 – 33 and 36, they are corresponding to claims 5, 6, 8 – 10, 12 – 13 and 16, respectively, thus, they are rejected for the same reason set forth for claims 5, 6, 8 – 10, 12 – 13 and 16.

Regarding claims 37, 53 and 57, they are corresponding to claims 19, respectively, thus, they are rejected for the same reason set forth for claims 19.

Regarding claim 38 (depends on claim 22), Hulth disclosed the method further comprising: receiving the image information from the electronic device ([0080]); and [0080], extract information from label).  

Regarding claim 39 (depends on claim 38), Hulth fails to explicitly disclose the method wherein the step of performing the image processing on the at least one captured image to obtain the feature information associated with the one or more goods objects comprising performing an artificial intelligence process.  
However, in a similar field of endeavor Yanagi discloses a method for processing goods objects on shelf (abstract, [0013]). In addition, Yanagi discloses the method comprising performing the image processing on the at least one captured image to obtain the feature information associated with the one or more goods objects comprising performing an artificial intelligence process ([0114], machine learning). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, performing the image processing on the at least one captured image to obtain the feature information associated with the one or more goods objects comprising performing an artificial intelligence process. The motivation for doing this is that the image process can be more smart.

Regarding claim 40, Hulth discloses an operating method with goods information executable by an electronic device (abstract, [0006]), comprising: 
[0080, 0082], activate camera to capture image, and transfer captured image to processing means 485 to process); and 
displaying first display setting information for setting display information to be displayed by the at least one target electronic shelf ([0065 – 0068, 0080], set a visual representation display), wherein the first display setting information associated with the one or more goods objects comprises recognition information dependent upon feature information of the captured image ([0080, 0082], recognize object based on extracted label (feature) information).  
However, Hulth fails to explicitly disclose the method further comprising pairing an electronic device to at least one target electronic shelf among the electronic shelves registered to the network by communicating with the electronic device to obtain identification information of at least one target electronic shelf and searching the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf.  
However, in a similar field of endeavor Yanagi discloses a method for processing goods objects on shelf (abstract, [0013]). In addition, Yanagi discloses the method comprising pairing an electronic device to at least one target electronic shelf among the electronic shelves registered to the network ([0107 – 108], pattern matching with pre-registered pattern) by communicating with the electronic device ([0103], communicating to a server) to obtain identification information of at least one target electronic shelf and searching the electronic shelves registered to the network for the at [0107 – 108], pattern matching is to search the electronic shelves patterns registered in the network server/computer to match the identification information; also see Figs. 21 and 26, [0200, 0240]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and pairing an electronic device to at least one target electronic shelf among the electronic shelves registered to the network by communicating with the electronic device to obtain identification information of at least one target electronic shelf and searching the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf. The motivation for doing this is that the target shelf can be easily found.

Regarding claims 41 – 42, they are corresponding to claims 3 and 2, respectively, thus, they are rejected for the same reason set forth for claims 3 and 2.

Regarding claims 43 – 45, they are corresponding to claims 5, 6, 8, respectively, thus, they are rejected for the same reason set forth for claims 5, 6, 8.

Regarding claim 46 (depends on claim 45), Yanagi disclosed the method further comprising displaying message for requesting the user of the electronic device to correcting the goods information of the first display setting information associated with [0346]).  

Regarding claims 47 – 49, they are corresponding to claims 1 - 3, respectively, thus, they are rejected for the same reason set forth for claims 1 - 3.

Regarding claims 52, they are corresponding to claims 18, respectively, thus, they are rejected for the same reason set forth for claims 18.

Regarding claims 54, 55, they are corresponding to claims 21 and 22, respectively, thus, they are rejected for the same reason set forth for claims 21 and 22.

Regarding claim 58 (depends on claim 54), Hulth disclosed the computer readable medium further comprising: receiving the image information from the electronic device ([0080, 0082], transfer captured image to processing means 485 to process); and performing an image processing on the image information to obtain the feature information associated with the one or more goods objects ([0080, 0082], recognize object based on extracted label (feature) information).  

Regarding claim 59, it is corresponding to claim 39, thus, it is rejected for the same reason set forth for claim 39.

Claims 11 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulth in view of Yanagi, and in further view of Adato et al. (US Patent Application Publication 2019/0213212), hereinafter referred as Adato.

Regarding claim 11 (depends on claim 10), Hulth fails to explicitly disclose the method wherein the goods information of the first display setting information comprises candidate goods information associated with a plurality of candidate goods objects, and the correction process comprises: wirelessly receiving the candidate goods information from the server; obtaining selection information indicating which of the candidate goods objects is correct according to an input received from the user of the electronic device; and communicating with the server according to the selection information.  
However, Hulth discloses the method wirelessly receiving the goods information from the server ([0065 – 0068, 0080], receives the goods information from the server for a visual representation display).
Yanagi discloses that the goods information can be corrected ([0267 - 0279]); and communicating with the server back and forth according to correction ([0103], computer can communicate with a server for this process).
Further, in a similar field of endeavor Adato discloses a method for processing goods objects on shelf (abstract). In addition, Adato discloses the method wherein the display setting information comprises candidate goods information associated with a plurality of candidate goods objects ([0329]), and the correction process comprises: receiving the candidate goods information ([0329]); obtaining selection information indicating which of the candidate goods objects is correct according to an input received [0329]); and process the correction according to the selection information ([0329]). 
One of ordinary skill in the art could have combined the elements as claimed by know methods, and that in combination, each element merely performs the same function as it does separately.
One of ordinary skill in the art would have recognized that the results of the combination were predictable (KSR scenario A, Combining prior art elements according to know methods to yield predictable results).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth, and the goods information of the first display setting information comprises candidate goods information associated with a plurality of candidate goods objects, and the correction process comprises: wirelessly receiving the candidate goods information from the server; obtaining selection information indicating which of the candidate goods objects is correct according to an input received from the user of the electronic device; and communicating with the server according to the selection information. The motivation for doing this is that the correction can be performed with a preset options (candidates) so that the correction can be performed more effectively.

Regarding claim 31, it is corresponding to claim 11, thus, it is rejected for the same reason set forth for claim 11.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hulth in view of Yanagi, and in further view of O’Hagan (US Patent 10,438,100).

Regarding claim 20 (depends on claim 19), Hulth in view of Yanagi fails to explicitly disclose the method wherein a step of performing the image 43File: 089967usfprocessing on the at least one captured image to obtain the feature information associated with the one or more goods objects: performing an edge detection operation on the at least one captured image to obtain at least one position information of the one or more goods objects; and performing a feature transformation operation on the at least one captured image according to the at least one position information to obtain the feature information of the one or more goods objects.  
However, in a similar field of endeavor O’Hagan discloses a method for image processing (abstract). In addition, O’Hagan discloses the method performing an edge detection operation on the at least one captured image to obtain at least one position information of the one or more goods objects (col. 20, line 36 to col. 21, line 51); and performing a feature transformation operation on the at least one captured image according to the at least one position information to obtain the feature information of the one or more goods objects (col. 20, line 36 to col. 21, line 51). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hulth in view of Yanagi, and performing an edge detection operation on the at least one captured image to obtain at least one position information of the one or more goods objects; and performing a feature transformation operation on the at least one captured image .

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive. 

Regarding claim 1, the Applicant alleges:”
[A]pplicant respectfully submits that Yanagi also fails to disclose the pairing operation as claimed in currently presented claim 1.
…

There are a plurality of shelf labels 51 disposed on a shelf by Yanagi's disclosure. The shelf labels 51 can be detected by a shelf label detector 211 and the shelf label detector 211 can set a monitoring area on one shelf according to a position of shelf label 51. On the contrary, currently presented claim 1 discloses to pair at least one target shelf among a plurality of shelves which are registered to a same network according to identification information of a captured image. It can be seen easily, Yanagi fails to disclose to pair one of a plurality of registered shelves, and the registered shelves arc registered to a same network.”

Examiner’s response:
	The Examiner respectfully disagrees.
	Yanagi discloses pairing the electronic device to the at least one target electronic shelf among the electronic shelves registered to the network ([0107 – 108], pattern matching with pre-registered pattern) by obtaining identification information of the at least one target electronic shelf according to a captured image of the at least one target electronic shelf ([0107 – 108], shape and color for identifying) and communicating with the server according to the identification information of the at least one target electronic shelf to enable the server ([0103], server and network) searches the electronic shelves registered to the network for the at least one target electronic shelf according to the identification information of the at least one target electronic shelf ([0107 – 108], pattern matching is to search the electronic shelves patterns registered in the network server/ computer to match the identification information; also see Figs. 21 and 26, [0200, 0240]).

The Applicant further alleges:”
On the other hand, Hulth fails to disclose to obtain feature information associated with the one or more goods objects by image information of one or more goods objects as claimed in currently presented claim 1. 
…
It can be seen, Hulth obtains information of goods according to display information of the electronic labels 100. It is different from currently presented claim 1. In currently presented claim 1, the feature information is obtained from image information of the one or more goods objects on at least one target electronic shelf. That is, in currently presented claim 1, the feature information associated to the goods is obtained from an image of the one or more goods objects rather than an electronic label, Please refer to Fig. 3 of present application:
…
The image information (the captured image 300) is an image of the goods on the target electronic shelf rather than a label. 
By analyzing the captured image 300 of the goods, product name and position of each of the goods on the target electronic shelf can be identified to obtain the feature information as claimed in claim 1. On the contrary, Huith fails to obtain position of each of the goods by display information of the electronic label 100.”

Examiner’s response:
	The Examiner again respectfully disagrees.
	Claim 1 stated: “
performing first communicating with a server for controlling the electronic shelves in the network according to either or both of the image information and feature associated with the one or more goods objects, wherein the feature information is extracted from the image information,” (emphasis added).

Firstly, Hulth discloses “performing first communicating with a server for controlling the electronic shelves in the network according to the image information associated with the one or more goods objects ([0080, 0082], transfer captured image to processing means 485 to process; [0079], processing means 485 is a server). Any part for “feature information” can be ignored because of term “either”.
Secondly, the claimed limitation stated “feature information associated with the one or more goods objects”, not the product name on the goods. Hulth discloses, in [0080], that label information is a feature information associated with the one or more goods objects, and label information (feature information) is extracted from image information ([0080]). Thus, Hulth discloses claimed limitations.
Therefore, Hulth in view of Yanagi discloses all claimed limitations of claim 1 (similar as to claims 21, 40, 47 and 54).

	Regarding to the rest of claims, the Applicant does not argue about the rest of claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668